Title: From Thomas Jefferson to Felix Pascalis Ouviere, 17 May 1824
From: Jefferson, Thomas
To: Ouviere, Felix Pascalis,Mitchill, Samuel Latham

Monticello
May 17. 24.I am very thankful  Gentlemen for your kind recollections on the approach of the Anniversary of the great father of Natural history. it would certainly be a great  enjoyment to be present and to participate with his worthy disciples of the Society of N. York. at their celebration of his birth.  as that prospect however recedes from my view, another advances with steady and not distant steps, that of meeting the great Naturalist himself and of assuring him in person of the veneration and affection with which his memory is cultivated here.  in the mean time I must be contented with  testifying to you  my cordial concurrence  in these sentiments and to add those of my great respect and consideration for the society and for yourselves.Th: J.